STATE OF MINNESOTA

                                    IN SUPREME COURT

                                         A14-0431

Court of Appeals                                                              Wright, J.
                                                                Took no part, Hudson, J.

State of Minnesota,

                      Appellant,

vs.                                                            Filed: February 10, 2016
                                                              Office of Appellate Courts
Jimmy Dawayne Lester,

                      Respondent.

                                   ______________________


Lori Swanson, Attorney General, Saint Paul, Minnesota; and

Michael O. Freeman, Hennepin County Attorney, Kelly O’Neill Moller, Assistant County
Attorney, Minneapolis, Minnesota, for appellant.

Cathryn Middlebrook, Chief Appellate Public Defender, Bridget Kearns Sabo, Assistant
State Public Defender, Saint Paul, Minnesota; and

Jonathan P. Schmidt, Kathryn M. Short, Special Assistant State Public Defenders, Briggs
and Morgan, P.A., Minneapolis, Minnesota, for respondent.

                                   ______________________

                                       SYLLABUS

      The warrantless search of respondent’s car was lawful under the automobile

exception because there was probable cause to believe that the car contained a controlled

substance.


                                             1
       Reversed and remanded.

                                      OPINION

WRIGHT, Justice.

       In this appeal from a judgment of conviction of third-degree possession of a

controlled substance, respondent Jimmy Dawayne Lester argues that the heroin seized from

the car he was driving must be suppressed because the police unlawfully searched the car.

Although the district court denied Lester’s motion to suppress the heroin, the court of

appeals reversed after concluding that the police did not have probable cause to arrest

Lester or to search the car he was driving. State v. Lester, No. A14-0431, 2015 WL

1608701 (Minn. App. Apr. 13, 2015). We hold that the warrantless search of Lester’s car

was lawful under the automobile exception because there was probable cause to believe

that contraband would be found in the car. Therefore, we reverse the decision of the court

of appeals and remand to that court to address any remaining issues on appeal.

                                             I.

       Appellant State of Minnesota charged Lester with second-degree sale of a controlled

substance, Minn. Stat. § 152.022, subd. 1(1) (2014), and third-degree possession of a

controlled substance, Minn. Stat. § 152.023, subd. 2(a)(1) (2014), after police found heroin

in a rental car that Lester was driving. Prior to trial, Lester moved to suppress the heroin

on the ground that the police unlawfully searched the car without a warrant.

       Testimony at the pretrial omnibus hearing established the following. On October

26, 2011, Officer Kyle Ruud, who has served with the Minneapolis Police Department for

more than 18 years, received a tip from a confidential reliable informant (CRI). Officer

                                             2
Ruud had worked with this particular CRI for two months. In prior investigations, Officer

Ruud had corroborated the CRI’s information, had determined it to be truthful, and had

used it to recover contraband. Charges were filed as a result of these prior tips. In this

case, the CRI told Officer Ruud that a man, nicknamed J., “was going to be delivering a

quantity of heroin to the area of Broadway Avenue North and Washington Avenue North”

in Minneapolis within “approximately ten minutes” of the CRI’s tip. The CRI described

J. as “a black male, 28 to 30 years old, approximately five nine, five ten in height, medium

build and medium light complexion.” The CRI stated that he had personally observed J.

“in possession of heroin on several occasions within the past month and also selling heroin

to customers within the past month.”

       Within three minutes of the tip, Officer Ruud set up surveillance at the corner of

Broadway and Washington and observed a Dodge Charger parked on Washington. A male

in the front passenger seat matched J.’s description. Police officers brought the CRI to this

intersection, and the CRI positively identified the passenger in the Charger as J. The driver

of the Charger was later identified as Lester. The CRI did not say anything about Lester,

the Charger, or where J. stored drugs. Officer Ruud confirmed that all he knew was that

“J was going to be delivering a quantity of heroin to Broadway and Washington Avenue

North within about ten minutes.” A few minutes later, Lester and J. drove to a nearby

SuperAmerica gas station and parked near the gas pumps. Lester and J. went inside the

gas station and returned to the Charger a few minutes later. Lester got inside the Charger,

but J. walked toward a sidewalk on Broadway, north of the gas station. Meanwhile, Lester



                                             3
pulled away from the gas pumps and parked the Charger on the north side of the gas station

parking lot.

       While on the sidewalk, J. “was talking on the phone, looking back and forth.”

Officer Ruud believed, based on his experience and training, that J.’s behavior indicated

that J. “was waiting for a potential [narcotics] customer to come in the area.” J. walked

across Broadway into a McDonald’s parking lot and “met up with a white male who was

in a silver Pontiac Grand Am.” Based on what Officer Ruud witnessed, he inferred that

“the potential customer that J[.] had been waiting for had arrived in that vehicle and now

[J.] got into that vehicle and they met up.” Officer Ruud also inferred that Lester, who

remained parked at the gas station, appeared to be “waiting for J[.] to return” to the Charger.

Officer Ruud explained that, in his experience, it is “typical” for two people to work

together with a vehicle to deal narcotics. Often one person “stay[s] with the vehicle” to

“keep[] watch on the narcotics” hidden in the vehicle, Officer Ruud testified, while “the

other person makes the transactions.”        Based on the CRI’s tip and Officer Ruud’s

observations and experience, Officer Ruud believed that Lester was using the Charger to

facilitate narcotics dealing with J. and that police “would find heroin” in the Charger.

       After J. got into the Grand Am and it headed east on Broadway, Officer Ruud

ordered other police officers to stop the Grand Am and to arrest all occupants of both the

Grand Am and the Charger. The police searched the Charger and found several plastic

baggies (“bindles”) of suspected heroin concealed behind a panel in the Charger’s center

console. The bindles field-tested positive for heroin.



                                              4
       The district court denied Lester’s motion to suppress the heroin, concluding that

Lester’s arrest was supported by probable cause and that the vehicle search was lawful

under both the automobile exception and the search-incident-to-arrest exception. The

district court determined that, based on the CRI’s tip, the circumstances Officer Ruud

observed that were consistent with drug dealing, and Officer Ruud’s inferences drawn from

his narcotics investigation training and experience, there was probable cause to believe that

“there were felony drug sales being committed”; that “[Lester] was acting as a partner with

J.” in the drug deal; that “[Lester] was aiding and abetting the sale of heroin”; and that

“[Lester’s] vehicle contained contraband.”

       After a bench trial, the district court found Lester guilty of third-degree possession

of a controlled substance. However, the district court acquitted Lester of second-degree

sale of a controlled substance.      The court of appeals reversed Lester’s conviction,

concluding that the district court erroneously denied Lester’s motion to suppress because

the police did not have probable cause to arrest Lester or to search his car. State v. Lester,

No. A14-0431, 2015 WL 1608701, at *6 (Minn. App. Apr. 13, 2015). We granted the

State’s petition for review.

                                             II.

       The State argues that the district court properly denied Lester’s motion to suppress.

The State contends that the search of Lester’s car was lawful under the automobile

exception because there was probable cause to believe that contraband would be found in

Lester’s car. We review de novo a trial court’s determination of probable cause as it relates

to a warrantless search. State v. Munson, 594 N.W.2d 128, 135 (Minn. 1999).

                                              5
       The United States Constitution and the Minnesota Constitution protect against

“unreasonable searches and seizures.” U.S. Const. amend. IV; Minn. Const. art. I, § 10.

A search conducted without a warrant is unreasonable unless it satisfies “one of the well-

delineated exceptions to the warrant requirement.” Munson, 594 N.W.2d at 135.

       One such exception is the “automobile exception,” under which the police may

search a car without a warrant, including closed containers in that car, if there is “probable

cause to believe the search will result in a discovery of evidence or contraband.” State v.

Search, 472 N.W.2d 850, 852 (Minn. 1991) (citing United States v. Ross, 456 U.S. 798

(1982)). Probable cause exists when “there are facts and circumstances sufficient to

warrant a reasonably prudent [person] to believe that the vehicle contains contraband.”

State v. Johnson, 277 N.W.2d 346, 349 (Minn. 1979).

       Probable cause is an objective inquiry that depends on the totality of the

circumstances in each case. See State v. Williams, 794 N.W.2d 867, 871-72 (Minn. 2011);

State v. Perkins, 582 N.W.2d 876, 878 (Minn. 1998). It is a “common-sense, nontechnical”

concept that involves “the factual and practical considerations of everyday life on which

reasonable and prudent [people], not legal technicians, act.” State v. Lee, 585 N.W.2d 378,

382 (Minn. 1998) (quoting Ornelas v. United States, 517 U.S. 690, 695-96 (1996)) (internal

quotation marks omitted). In addition, the totality of the circumstances includes reasonable

inferences that police officers draw from facts, based on their training and experience,

because police officers may interpret circumstances differently than untrained persons. See

State v. Koppi, 798 N.W.2d 358, 362 (Minn. 2011); State v. Harris, 590 N.W.2d 90, 99

(Minn. 1999).    Therefore, an appellate court must give “due weight” to reasonable

                                              6
inferences drawn by police officers and to a district court’s “finding that the officer was

credible and the inference was reasonable.” Ornelas, 517 U.S. at 699-700; see also State

v. Horner, 617 N.W.2d 789, 795 (Minn. 2000); Lee, 585 N.W.2d at 382-83.

       Here, a CRI told Officer Ruud that J. would be delivering heroin to a specified

location within 10 minutes. The CRI had observed J. possessing and selling heroin several

times over the month before. Police officers corroborated the details of the CRI’s tip

because they observed a man fitting J.’s description arrive at the location identified by the

CRI, as a passenger in Lester’s car, within the specified timeframe. The trial court properly

deemed the CRI to be reliable based on the veracity of the CRI’s tips in prior investigations

and because the details of the CRI’s tip in this case were independently corroborated by

police officers. See Munson, 594 N.W.2d at 136-37.

       In addition, we must afford due weight to the inferences of Officer Ruud that were

credited by the district court in its determination of probable cause. See Ornelas, 517 U.S.

at 699-700; Horner, 617 N.W.2d at 795; Lee, 585 N.W.2d at 382-83. Officer Ruud testified

that, based on his training and experience with narcotics investigations, it is “typical” for

two people to work together and use a vehicle to deal narcotics; one person often “stay[s]

with the vehicle” to “keep[] watch on the narcotics” in the vehicle, while “the other person

makes the transactions.” Officer Ruud also observed conduct that he believed, based on

his training and experience, was consistent with this type of drug dealing. He saw J. get

out of the Charger, look back and forth while talking on his cellphone, walk across the

street to a parking lot, and then get into another car that had just arrived, while Lester

parked the Charger in a nearby location and remained inside the Charger. Officer Ruud

                                             7
inferred that J. was “waiting for a potential customer” when J. was looking back and forth;

that J. met with a potential narcotics customer in the Grand Am; and that Lester “appeared

to be waiting for J[.] to return” to the Charger. Based on these observations and his training

and experience, Officer Ruud believed that he would find heroin in the Charger. See Koppi,

798 N.W.2d at 362 (stating that “probable cause incorporates the . . . intuitions of the

officer” because “an officer’s training and experience is the lens through which the fact-

finder must evaluate the reasonableness of an officer’s determination of probable cause”);

Harris, 590 N.W.2d at 99 (stating that police “may draw inferences and deductions that

might elude an untrained person”).

       Based on the totality of the circumstances, including the CRI’s tip, the officer’s

observations of J. and Lester, and the officer’s training and experience, and with due weight

given to reasonable police inferences drawn from experience and training, we hold that

there was probable cause to believe that Lester’s car contained heroin. In other words,

there were “facts and circumstances sufficient to warrant a reasonably prudent [person] to

believe that [Lester’s car] contain[ed] contraband.”        Johnson, 277 N.W.2d at 349.

Therefore, the automobile exception is satisfied. See Search, 472 N.W.2d at 852.

       The court of appeals concluded incorrectly that, although probable cause under the

automobile exception “may well have existed” had J. been in the car, it “dissipated” once

J. left the car. Lester, 2015 WL 1608701, at *6. This conclusion does not properly account

for the totality of the circumstances discussed above, including the CRI’s corroborated tip,

the police officer’s training and experience regarding a typical narcotics-dealing method



                                              8
that involves storing drugs in a vehicle, and reasonable police inferences that the conduct

of J. and Lester was consistent with this type of narcotics dealing.

       Because the search of Lester’s car was lawful under the automobile exception, we

hold that the district court properly denied Lester’s motion to suppress.1

                                             III.

       The decision of the court of appeals is reversed. We remand to the court of appeals

to address any remaining issues on appeal.

       Reversed and remanded.



HUDSON, J., took no part in the consideration or decision of this case.




1
        We need not, and do not, address whether probable cause existed for Lester’s arrest.
The validity of Lester’s arrest does not affect our conclusion that the heroin in Lester’s car
was lawfully seized because the search of Lester’s car was supported by probable cause
under the automobile exception. See Chambers v. Maroney, 399 U.S. 42, 47 n.6 (1970)
(“[T]he validity of an arrest is not necessarily determinative of the right to search a car if
there is probable cause to make the search.”).

                                              9